 Case 19-30998        Doc 147     Filed 08/13/20 Entered 08/13/20 12:48:42           Desc Main
                                   Document     Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                     (Western Division)


                                                     )
In re:                                               )
                                                     )      Chapter 11
         GKS CORPORATION                             )
                                                     )      Case No. 19-30998-EDK
                              Debtor.                )
                                                     )


           ONEPOINT PARTNERS, LLC’S SERVICES PERFORMED REPORT
                                [JULY 2020]

         The Debtor, in accordance with this Court’s order authorizing the Debtor’s engagement

of OnePoint Partners, LLC [Doc. No. 75], hereby submits OnePoint’s services performed report

for the month of July, 2020, constituting the attached time and activity reports of Messrs. Toby

Shea (Chief Restructuring Officer), Rob Fallon (Executive Director), and Jamie Spencer (Interim

Chief Financial Officer).

Dated: August 13, 2020                       GKS CORPORATION,

                                             By its attorneys,


                                             /s/ A. Davis Whitesell
                                             Michael J. Goldberg (BBO #551869)
                                             A. Davis Whitesell (BBO #551462)
                                             David Koha (BBO #679689)
                                             Casner & Edwards, LLP
                                             303 Congress Street
                                             Boston, MA 02210
                                             Tel: 617-426-5900
                                             Email: whitesell@casneredwards.com
       Case 19-30998      Doc 147        Filed 08/13/20 Entered 08/13/20 12:48:42                Desc Main
                                          Document       Page 2 of 7
                                                  Toby Shea
                                         July 2020 Services Performed


                                                                                                           Time-
Date               Category Work Performed                                                                   CRO

1-Jul-20     CRO   Strategy - review of CW analysis re septic costs                                          1.00
1-Jul-20     CRO      Plan - call re planning for Valstone septic call
                   Strategy                                                                                  0.75
2-Jul-20     CRO      Plan
                   Ownership  weekly ownership call                                                          0.50
2-Jul-20     CRO   Coordinatio
                    Strategy - call (#2) re planning for Valstone septic call                                0.50
2-Jul-20     CRO       Plan - group call with Valstone re septic solutions
                    Strategy                                                                                 1.00
3-Jul-20     CRO      Plan
                   Manageme   call with Rob re operational topics                                            1.00
3-Jul-20     CRO   nt matters
                   Strategy - draft resident letter                                                          1.00
6-Jul-20     CRO          Plan - review, comment on resident letter edits
                       Strategy                                                                              0.75
6-Jul-20     CRO          Plan - emails, responses to Benchmark questions, review of revised resident
                       Strategy                                                                              1.00
7-Jul-20     CRO          Plan - misc
                       Strategy  letter, etc. and calls re APA, septic, and Valstone inquiries
                                       emails                                                                1.50
7-Jul-20     CRO          Plan - call with Scribner capital re potential interest in acquisition
                       Strategy                                                                              1.50
8-Jul-20     CRO       Plan
                   Ownership   call with ownership to discuss tone and approach with Valstone                1.00
8-Jul-20     CRO   Coordinatio
                    Strategy - responding to Valstone DD questions and info requested                        1.00
8-Jul-20     CRO       Plan - call with CW re capital for NFP bidders, finalizing response to Valstone
                    Strategy                                                                                 1.00
8-Jul-20     CRO       Plan - review
                    Strategy   DD questions
                                       and comment on committee resident letter                              1.00
9-Jul-20     CRO       Plan - weekly ownership call
                    Strategy                                                                                 0.75
9-Jul-20     CRO          Plan - call with Valstone re DD items/questions
                       Strategy                                                                              1.50
10-Jul-20    CRO          Plan - weekly internal call
                       Strategy                                                                              1.00
10-Jul-20    CRO          Plan - call with Valstone to review capex items and budget (again)
                       Strategy                                                                              1.00
12-Jul-20    CRO          Plan - call with Valstone counsel re APA issues
                       Strategy                                                                              1.75
13-Jul-20    CRO          Plan
                       Financial    Review of financials for bank distribution                               1.00
13-Jul-20    CRO       matters
                       Financial    call with JS to review DIP budget and financial questions, projected     1.50
13-Jul-20    CRO    matters -
                   Strategy         cash
                                    review of ACOP and Title V requirements to ensure compliance per         0.50
14-Jul-20    CRO      Plan
                   Manageme         Valstone  APA re operational topics
                                    call with Rob                                                            0.50
14-Jul-20    CRO       nt matters
                       Strategy -   call with Valstone re final DD issues                                    1.00
14-Jul-20    CRO          Plan -
                       Strategy     call with Valstone counsel re APA issues                                 0.50
14-Jul-20    CRO          Plan -
                       Strategy     call with Casner re valstone and life lease issues                       0.50
15-Jul-20    CRO          Plan -
                       Strategy     call with Casner re septic issue and Valstone call with town             1.00
15-Jul-20    CRO          Plan -
                       Strategy     call with Valstone re septic issue                                       1.00
16-Jul-20    CRO       Plan
                    Financial       review of MOR and bank financials                                        1.00
16-Jul-20    CRO    matters
                   Ownership        weekly ownership call                                                    0.50
16-Jul-20    CRO   Coordinatio
                    Strategy -      call with Casner re life leases and MOR                                  0.50
16-Jul-20    CRO       Plan -
                    Strategy        call with Valstone                                                       0.50
16-Jul-20    CRO          Plan -
                       Strategy     misc calls with Valstone on finalizing DD and APA items                  2.00
17-Jul-20    CRO          Plan -
                       Strategy     weekly internal call                                                     0.75
17-Jul-20    CRO          Plan -
                       Strategy     call with Cushman re Valstone negotiations                               0.25
17-Jul-20    CRO          Plan -
                       Strategy     call with Casner, Cushman re Valstone negotiations                       0.50
17-Jul-20    CRO          Plan -
                       Strategy     call with Casner, Cushman re zoning                                      0.25
17-Jul-20    CRO          Plan -
                       Strategy     calls with Casner & Cushman, emails to ownership, emails to Valstone     1.00
18-Jul-20    CRO      Plan
                   Manageme         call with Rob re operational topics                                      1.00
18-Jul-20    CRO   nt matters
                   Strategy -       call with Valstone re next steps - committee mtg, residency agmt         1.00
19-Jul-20    CRO          Plan -
                       Strategy     misc emails and calls re survey, APA and marketing process               1.50
19-Jul-20    CRO          Plan -
                       Strategy     review of contact list, added names for the solicitation                 1.00
20-Jul-20    CRO          Plan -
                       Strategy     call with Casner and CW re survey, APA and next steps                    0.50
21-Jul-20    CRO      Plan
                   Manageme         touch base with Rob re operational items                                 1.00
23-Jul-20    CRO   nt matters
                   Ownership        weekly ownership call                                                    0.50
24-Jul-20    CRO   Coordinatio
                    Strategy -      call with Cushman re buyer inquiries                                     1.00
24-Jul-20    CRO       Plan -
                    Strategy        answering DD questions, info requests for Valstone, emails               1.00
27-Jul-20    CRO          Plan -
                       Strategy     call with CW re status of data room (going live this week)               1.00
28-Jul-20    CRO          Plan -
                       Strategy     review of data room materials with CW to finalize                        1.00
                          Plan
        Case 19-30998    Doc 147    Filed 08/13/20 Entered 08/13/20 12:48:42     Desc Main
                                     Document       Page 3 of 7
                                    Rob Fallon Services Performed
                                              July 2020



Date          Exec      Work performance                              Time     Time
              Dir                                                              Travel
1-Jul         ED        oil tank inspection                           1
              ED        Replacement order for sprinkler heads in W.   1.5
                        Springfield
              ED        letter to elder abuse in MA                   1.5
              ED        Interior design consultant search             1.5
              Ed        Kyle Scott of Southwick communication         1
2-Jul         ED        Ryan and grounds meeting                      1
              ED        Repair of generator                           2
              ED        meet with Anthony and Felicia                 1
              ED        Resident meeting x 3                          1.5
              ED        M. Feinstein communications                   1
              Travel    Southwick to Lincoln                                   1.75
6-Jul         Travel    Lincoln to Southwick                                   1.75
              ED        June Time sheet                               2
              ED        providing written repair bids for DD          2
              ED        Naomi meeting on travel                       1
              ED        resident meetings                             1.5
              ED        AL meetings                                   1
7-Jul         ED        Fall report to EOEA                           1
              ED        Oil/ gas conversion discussion                1.5
              ED        Cold water pump repair                        1
              ED        Unidine contract extension meet               1
              ED        Resident meet                                 1
8-Jul         ED        oil tank meeting and consult                  1
              ED        generator repair onsite                       1
              ED        Wells Fargo Bobcat lease                      1
              ED        Dick Williams communication                   1
              ED        AL department meeting                         1
9-Jul         ED        AL meetings                                   1
              ED        M. Feinstein visit                            2
              ED        Al meeting follow up                          1
              ED        maintenance meeting                           1
              ED        One point letter to Residents                 1.5
              Travel    Southwick to Lincoln                                   1.75
10-Jul        ED        One point call                                1
              ED        Wellesley Design Communication                1
13-Jul        travel    Lincoln to Southwick                                   1.75
              ED        M. Feinstein correspondence                   1
              ED        Dan Keyser for General star Insurance         2.5
              ED        June time sheet                               1.5
    Case 19-30998    Doc 147   Filed 08/13/20 Entered 08/13/20 12:48:42     Desc Main
                                Document       Page 4 of 7
                               Rob Fallon Services Performed
                                         July 2020


          ED        Dining operations meet                     1
14-Jul    ED        Managers meeting                           1
          ED        Gates file and title coverage              1
          ED        Septic Consent order document              1
          ED        PTO policy - Benchmark DD                  1
          ED        Personal belongings letter                 1
          ED        Resident meetings                          1.5
15-Jul    ED        Dick Williams meet                         1
          ED        Personal Belongings letter                 1
          ED        Two prospective residents tour             1.5
          ED        Life lease documents                       1
          ED        Lizzie meeting                             1
          ED        Resident communications                    1
16-Jul    ED        Fall prevention Policy                     1.5
          ED        Life lease documents                       1
          ED        new prospect tour                          1
          ED        meetings Felicia, Tony and Sue             1
          ED        Title Insurance/ Rubin documents           1
          Travel    Southwick to Lincoln                                  1.75
17-Jul    ED        One point meeting                          1
          ED        Naomi Correspondence on fall Policy        1
20-Jul    Travel    Lincoln to Southwick                                  1.75
          ED        Rubin Documents for MG.                    1
          ED        Elder Abuse report to state                2
          ED        EOEA correspondence                        1
          ED        Fall prevention Inservice                  1.5
21-Jul    ED        Managers meeting                           2
          ED        Three CORIs                                1
          ED        Highland Valley meet                       1.5
          ED        Delinquent letters to residents            1.5
          ED        Family personal items correspondence       1
          ED        M. Feinstein correspondence                1
22-Jul    ED        Operations report                          1.5
          ED        resident meet re: Delinquent letter        1
          ED        Maintenance meet on sun damaged siding     1
          ED        Peggy woods meeting                        1.5
          ED        July operations report                     1
23-Jul    ED        Operations report                          1.5
          ED        Resident meet on delinquent rent           1
          ED        Ownership call                             1
          ED        AL meeting                                 1
          Travel    Southwick to Lincoln                                  1.75
27-Jul    Travel    Lincoln to Southwick                                  1.75
    Case 19-30998    Doc 147    Filed 08/13/20 Entered 08/13/20 12:48:42       Desc Main
                                 Document       Page 5 of 7
                                Rob Fallon Services Performed
                                          July 2020


          ED        Tillie F communication                            1
          ED        Dotty P. communication                            1
          ED        AL meeting                                        1.25
          ED        Resident prospect                                 0.5
          ED        Grounds/Maintenance                               2
28-Jul    ED        Mangers meeting                                   1.5
          ED        COVID preparation guidelines                      1
          ED        Tony and Naomi meet on AL Policy                  1
          ED        Peggy Woods meeting                               1
          ED        Lizzie meet on activities programs                1
          ED        Guidelines for restarting housekeeping services   1.5
29-Jul    ED        staff meeting - COVID                             1
          ED        Al visitor guidelines                             1.5
          ED        Audit meet with Felicia                           1
          ED        expense preparation                               1
          ED        updated addresses for past residents              1
          ED        Maintenance/grounds team meet                     1
          ED        COVID update letter to residents                  1.5
30-Jul    ED        Unidine meeting on end of bankruptcy              1.5
          ED        Ownership call                                    1
          ED        Resident meetings                                 1
          ED        Two meetings on potential residents               1
          Travel    Southwick to Lincoln                                     1.75
Case 19-30998       Doc 147     Filed 08/13/20 Entered 08/13/20 12:48:42                           Desc Main
                                 Document       Page 6 of 7
                              Jamie Spencer Services Performed
                                          July 2020

  Date      Hours        Category    Work Performed
7/1/2020      4         Bankruptcy   Updated rent roll - scrubbing
7/1/2020      1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/3/2020      1         Bankruptcy   Due Diligence
7/6/2020      1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/7/2020      1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/8/2020      1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/9/2020      1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/9/2020     0.5        Bankruptcy   Ownership call
                                     Request from buyer counsel regarding contracts and open balances. Research,
 7/9/2020   0.75        Bankruptcy   respond.
7/10/2020     2         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/10/2020     1         Bankruptcy   Connect with team on deal status.
7/13/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/14/2020     2         Bankruptcy   Preparation of MOR
7/15/2020     8         Bankruptcy   Preparation of MOR
7/16/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/16/2020     2         Bankruptcy   Due diligence
7/17/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/17/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/20/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/20/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/21/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/21/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/22/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/22/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/23/2020     2         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/23/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/23/2020     2         Bankruptcy   Due diligence
7/24/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/24/2020     2         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/27/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/27/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/28/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/28/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/29/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/29/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/30/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/30/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
7/30/2020    0.5        Accounting   Ownership call
7/30/2020     1         Bankruptcy   Scrub list of vendors/contracts
7/31/2020     1         Bankruptcy   General admin, e-mails, inquiry response, etc.
7/31/2020     1         Accounting   Genral admin of accounting, invoice review with Felicia, etc.
 Case 19-30998       Doc 147     Filed 08/13/20 Entered 08/13/20 12:48:42            Desc Main
                                  Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

        I, A. Davis Whitesell, hereby certify that on this 13th day of August, 2020 I caused a copy
of the foregoing OnePoint Partners, LLC’s Services Performed Report [July 2020] to be served
by email through the Court’s CM/ECF system to the registered users thereof in this Chapter 11
case, including counsel to the United States Trustee and counsel to the Creditors’ Committee.


Dated: August 13, 2020                       /s/ A. Davis Whitesell
                                             A. Davis Whitesell (BBO #551462)
                                             Casner & Edwards, LLP
                                             303 Congress Street
                                             Boston, MA 02210
                                             Tel: 617-426-5900
                                             Email: whitesell@casneredwards.com
